UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 22, 2011 Viropro, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 333-06718 13-3124057 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4199 Campus Drive Suite 550 Irvine CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (949) 725-2969 N/A (Former Name or Former Address if Changed Since Last Report) 1806-300 Avenue des Sommets, QC, H3E 2B7 Check the appropriate box below if the Form 8K fining is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SEC 873 (5-06) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS a) February 22, 2011 b) Through a Share Purchase Agreement, Viropro Inc acquires 100 % ofAlpha Biologics Sdn. Bhd. of Penang, Malaysia, a contract process development and GMP biomanufacturing company, with process development laboratories located in Cambridge, UK and a GMP mammalian cell clinical production facility located in the Penang Science Park. c) a. Springhill Bioventures Sdn Bhd b. THG Capital Sdn Bhd c. Michelle Leanne Edythe Peake d) Viropro shall issue 525,000,000 restricted shares valued at US$0.04 each, representing a total value of US$21 million. The offer and sale of the shares was made pursuant to a non-US person pursuant to Rule 903(b)(3). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date: February 23, 2011 VIROPRO, INC. /s/ Rajiv V. Datar Rajiv V. Datar, President and Chief Executive Officer
